       Case 2:20-cv-02305-TLN-KJN Document 26 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            EASTERN DISTRICT OF CALIFORNIA
10

11   MARY NARVAEZ, individually and on behalf   Case No. 2:20-cv-02305-TLN-KJN
     of all others similarly situated,
12
                              Plaintiff,        ORDER EXTENDING TIME TO RESPOND
13                                              TO FIRST AMENDED CLASS ACTION
           vs.                                  COMPLAINT
14
     WEBMD LLC and MOUSEFLOW, INC.,
15                                              Compl.:   November 18, 2020
                              Defendants.       Trial:    Not set
16

17

18

19

20

21

22

23

24

25

26

27

28

                              ORDER EXTENDING TIME TO RESPOND
                          TO FIRST AMENDED CLASS ACTION COMPLAINT
        Case 2:20-cv-02305-TLN-KJN Document 26 Filed 03/02/21 Page 2 of 2



 1          The Court, having considered the stipulation of Plaintiff Mary Narvaez (“Ms. Narvaez”) and

 2   Defendant Mouseflow Inc. (“Mouseflow”) to extend the deadline for Mouseflow to respond to Ms.

 3   Narvaez’s First Amended Class Action Complaint (the “FAC”, Dkt. No. 21), and good cause

 4   appearing, hereby ORDERS that: (a) the deadline for Mouseflow to respond to the FAC is extended

 5   to April 1, 2021; and (b) if Mouseflow files a motion to dismiss, any opposition by Ms. Narvaez will

 6   be due by April 26, 2021, any reply by Mouseflow will be due by May 10, 2021, and the hearing

 7   date of the motion will be May 27, 2021.

 8          SO ORDERED.

 9

10
     DATED: March 2, 2021
11                                                            Troy L. Nunley
12                                                            United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                  ORDER EXTENDING TIME TO RESPOND
                              TO FIRST AMENDED CLASS ACTION COMPLAINT
